Opinion issued February 26, 2013.




                                      In The
                               Court of Appeals
                                     For The
                          First District of Texas

                              NO. 01-11-00951-CR
                                   ____________

                    MICHAEL WAYNE BROWN, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 180th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1307309

                          MEMORANDUM OPINION

      A jury found appellant, Michael Wayne Brown, guilty of burglary of a

building.   See TEX. PENAL CODE ANN. § 30.02(a)(3), (c)(1) (Vernon 2011).

Appellant pleaded true to two state jail felony enhancements, and the trial court

assessed punishment at eight years’ confinement. See TEX. PENAL CODE ANN. §

12.425(a) (Vernon Supp. 2012). Appellant timely filed a notice of appeal.
      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with an Anders brief stating that the record presents no reversible error and

therefore the appeal is without merit and is frivolous. See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; see also

High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978). Counsel discusses the

evidence adduced at the trial, supplies us with references to the record, and provides

us with citation to legal authorities. Counsel indicates that he has thoroughly

reviewed the record and that he is unable to advance any grounds of error that

warrant reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State,

193 S.W.3d 153, 154 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

      Here, counsel’s brief reflects that he delivered a copy of the brief to appellant

and informed him of his right to examine the appellate record and to file a response.

See id. at 408. Appellant has not filed a pro se response.

      We have independently reviewed the entire record, and we conclude that no

reversible error exists in the record, that there are no arguable grounds for review,

and that therefore the appeal is frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400; Garner v. State, 300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (explaining


                                          2
that frivolity is determined by considering whether there are “arguable grounds” for

review); Bledsoe, 178 S.W.3d at 826-27 (emphasizing that reviewing court—and

not counsel—determines, after full examination of proceedings, whether the appeal

is wholly frivolous); Mitchell, 193 S.W.3d at 155. An appellant may challenge a

holding that there are no arguable grounds for appeal by filing a petition for

discretionary review in the Court of Criminal Appeals. See Bledsoe, 178 S.W.3d
827 & n.6.

      Although appellant pleaded true to the enhancement paragraphs, on the

judgment, the trial court entered “N/A” where it should have noted appellant’s pleas

of true and the trial court’s findings of true with respect to each enhancement

paragraph. “[A]ppellate court[s] ha[ve] the power to correct and reform a trial court

judgment ‘to make the record speak the truth when it has the necessary data and

information to do so, or make any appropriate order as the law and nature of the

case may require.’ ” Nolan v. State, 39 S.W.3d 697, 698 (Tex.App.-Houston [1st

Dist.] 2001, no pet.) (quoting Asberry v. State, 813 S.W.2d 526, 529 (Tex. App.—

Dallas 1991, pet. ref’d)). Because appellant pleaded true to the enhancement

paragraphs, and because we determine that the trial court impliedly found the

enhancement paragraphs true, we conclude that we have the necessary evidence to

correct the judgment.     See Harris v. State, No. 05–02–01728–CR, 2005 WL
3
639388, at *2 (Tex. App.—Dallas Mar. 21, 2005, pet. denied) (holding that, even

though trial court made no oral or written findings on two prior convictions,

punishment imposed by trial court fell within enhanced range and trial court had

impliedly found enhancement paragraphs to be true). Accordingly, we modify the

judgment to reflect that appellant pleaded true to both enhancement paragraphs in

the indictment and to reflect the trial court’s implied findings of true on the

enhancement paragraphs.

      As modified, we affirm the judgment of the trial court and grant counsel’s

motion to withdraw.1 Attorney, Mark A. Rubal, must immediately send the notice

required by Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice

with the Clerk of this Court. See TEX. R. APP. P. 6.5(c).

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App.
      2005).
                                           4